UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-6904


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

THERON JERMAINE THOMPSON, a/k/a Freak,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.  Louise W. Flanagan,
District Judge. (4:08-cr-00004-FL-1)


Submitted:   October 23, 2014              Decided:   October 30, 2014


Before AGEE and    WYNN,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Theron Jermaine Thompson, Appellant Pro Se.        William Ellis
Boyle, NORTH CAROLINA DEPARTMENT OF PUBLIC SAFETY, Raleigh,
North Carolina; Joshua Bryan Royster, OFFICE OF THE UNITED
STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Theron Jermaine Thompson appeals the district court’s

order   denying     relief   on   his   motion    seeking      a   reduction   of

sentence under 18 U.S.C. § 3582(c) (2012).               We have reviewed the

record and find no reversible error.             Accordingly, we affirm for

the reasons stated by the district court.                     United States v.

Thompson, No. 4:08-cr-00004-FL-1 (E.D.N.C. May 19, 2014).                      We

dispense   with     oral     argument   because        the    facts   and   legal

contentions   are    adequately    presented      in    the   materials     before

this court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                        2